DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi (JP2013080177), in view of, Murakami Corp. (JPH0532191).

          Katsuyoshi discloses:

          A vibrating device comprising: (abstract; para(s) 0021-0023; 2ab fig(s) 2-4, ‘piezoelectric elements’) 

a tubular body including a first end, a second end that is opposite to the first end, and (1, 11, 13, C fig(s) 2, 4) 

          a piezoelectric vibrator that is fixed to the tubular body and vibrates the tubular body; and (abstract; para(s) 0021-0023; 2ab fig(s) 2, 4, ‘piezoelectric elements’) 

          a light transmitting body unit that is directly or indirectly connected to the second end of the tubular body.  (1, 11, 13, C fig(s) 2, 4)

          Katsuyoshi teaches all the elements of the invention, however, does not show or say anything about the housing of the device having a plurality of side surfaces.


          Katsuyoshi does not teach:

         a plurality of side surfaces that connect the first end and the second end; 

          Murakami Corp discloses:

          a plurality of side surfaces that connect the first end and the second end (fig. 2; para 0006, ‘boxed shaped’)

          It would have been obvious before the effective filing date of the invention to combine the ‘device’ of Katsuyoshi with the ‘device’ of Murakami Corp. in order to provide a liquid droplet removal function for a lens of a camera and the like.   

          In regards to claim 2, Katsuyoshi discloses a vibrating device according to Claim 1, (see claim rejection 1) Murakami Corp discloses wherein the tubular body has a polygonal tubular shape.  (fig. 3)    


          In regards to claim 3, Katsuyohsi discloses a vibrating device according to Claim 1, (see claim rejection 1) wherein adjacent ones of the plurality of side surfaces are connected to each other by a curved portion. (12 fig(s) 2, 4, ‘the lens holder and the outside body have a relatively rounded surface’) 


          In regards to claim 4, Katsuyoshi discloses a vibrating device according to Claim 1, (see claim rejection 1) Murakami Corp discloses wherein the piezoelectric vibrator is provided on one of the plurality of side surfaces of the tubular body. (fig 3; para 0006)         

          In regards to claim 5, Katsuyoshi discloses a vibrating device according to Claim 1, (see claim rejection 1) Murakami Corp discloses wherein the tubular body has a quadrangular prismatic external shape, and the plurality of side surfaces include first to fourth side surfaces. (para 0006, fig(s) 2-3, ‘discloses the box-shaped camera protection case 1, which is shaped as a quadrangular prism and has a 1st through 4th side surfaces’) 

          In regards to claim 6, Katsuyoshi discloses a vibrating device according to Claim 5, (see claim rejection 5) wherein at least two of the first to fourth side surfaces are each provided with the piezoelectric vibrator. (abstract; para(s) 0021-0023; 2ab fig(s) 2-4, ‘piezoelectric elements’) 
  
          In regards to claim 7, Katsuyoshi discloses a vibrating device according to Claim 5, (see claim rejection 5) Murakami discloses wherein the first to fourth side surfaces are each provided with the piezoelectric vibrator. (para(s) 0006-0007; fig(s) 2-3)


          In regards to claim 11, Katsuyoshi discloses a camera water-droplet-removing device for a camera main body including a lens, the camera water-droplet-removing device comprising: 

          the vibrating device according to Claim 1; (see claim rejection 1)

          wherein the light transmitting body unit includes the lens of the camera main body or a cover including a light transmitting portion disposed in front of the lens of the camera main body. (abstract; para(s) 0021-0023; 2ab fig(s) 2-4, ‘piezoelectric elements’) 
 
          In regards to claim 12, Katsuyoshi discloses a camera water-droplet-removing device according to Claim 11, Murakami Corp. discloses wherein the tubular body has a polygonal tubular shape. (para(s) 0006-0007; fig(s) 2-3) 


          In regards to claim 13, Katsuyoshi discloses a camera water-droplet-removing device according to Claim 11, (see claim rejection 11) wherein adjacent ones of the plurality of side surfaces are connected to each other by a curved portion. (12 fig(s) 2, 4, ‘the lens holder and the outside body have a relatively rounded surface’)  


          In regards to claim 14, Katsuyoshi discloses a camera water-droplet-removing device according to Claim 11, (see claim rejection 11) Murakami Corp. wherein the piezoelectric vibrator is provided on one of the plurality of side surfaces of the tubular body. (fig. 2; para 0006, ‘boxed shaped’)
 


          In regards to claim 15, Katsuyoshi discloses a camera water-droplet-removing device according to Claim 11, (see claim rejection 11)  Murakami Corp discloses wherein the tubular body has a quadrangular prismatic external shape, and the plurality of side surfaces include first to fourth side surfaces. (para 0006, fig(s) 2-3, ‘discloses the box-shaped camera protection case 1, which is shaped as a quadrangular prism and has a 1st through 4th side surfaces’) 
 

          In regards to claim 16, Katsuyoshi discloses a camera comprising: (abstract; fig(s) 2, 4)
           a camera water-droplet-removing device including the vibrating device according to Claim 1; and (abstract; para(s) 0020-0023)

          a camera main body, at least a portion of which is contained in the camera water-droplet-removing device. (abstract; fig(s) 2, 4) 


          In regards to claim 17, Katsuyoshi discloses a camera according to Claim 16, (see claim rejection 16) Murakami Corp. wherein the tubular body has a polygonal tubular shape. (fig. 2; para 0006, ‘boxed shaped’)  

          In regards to claim 18, Katsuyoshi discloses a camera according to Claim 16, (see claim rejection 16) wherein adjacent ones of the plurality of side surfaces are connected to each other by a curved portion.  (12 fig(s) 2, 4, ‘the lens holder and the outside body have a relatively rounded surface’) 

          In regards to claim 19, Katuyoshi discloses a camera according to Claim 16, (see claim rejection 16) wherein the piezoelectric vibrator is provided on one of the plurality of side surfaces of the tubular body. (fig. 2; para 0006, ‘boxed shaped’)   


           In regards to claim 20, Katuyoshi discloses a camera according to Claim 16, (see claim rejection 16) Murakami Corp. discloses wherein the tubular body has a quadrangular prismatic external shape, and the plurality of side surfaces include first to fourth side surfaces. (para 0006, fig(s) 2-3, ‘discloses the box-shaped camera protection case 1, which is shaped as a quadrangular prism and has a 1st through 4th side surfaces’)

Allowable Subject Matter

Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852